
	
		I
		112th CONGRESS
		1st Session
		H. R. 1349
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish an advisory committee to issue nonbinding
		  governmentwide guidelines on making public information available on the
		  Internet, to require publicly available Government information held by the
		  executive branch to be made available on the Internet, to express the sense of
		  Congress that publicly available information held by the legislative and
		  judicial branches should be available on the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Online Information Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Purposes.
				Sec. 5. Findings of Congress.
				Sec. 6. Establishment of Public Online Information Advisory
				Committee.
				Sec. 7. Executive branch Internet publication
				mandate.
				Sec. 8. Legislative and judicial information.
				Sec. 9. Government Printing Office.
			
		3.DefinitionsIn this Act:
			(1)AgencyThe term agency means an
			 Executive agency or an independent regulatory agency.
			(2)Executive
			 agencyThe term Executive agency means any of the
			 following:
				(A)An Executive
			 department, as defined in section 101 of title 5, United States Code.
				(B)A military
			 department, as defined in section 102 of such title.
				(C)A Government
			 corporation, as defined in section 103 of such title.
				(D)Any other
			 establishment in the executive branch of the Government (including the
			 Executive Office of the President), other than an independent regulatory
			 agency.
				(3)Independent
			 Regulatory AgencyThe term independent regulatory
			 agency means an independent establishment, as defined in section 104 of
			 title 5, United States Code.
			(4)RecordThe
			 term record has the meaning provided the term
			 records in section 3301 of title 44, United States Code.
			(5)Public
			 RecordThe term public record means any record,
			 regardless of form or format, that an agency discloses, publishes,
			 disseminates, or makes available to the public.
			(6)E-Government
			 AdministratorThe term E-Government Administrator
			 means the Administrator of the Office of Electronic Government established
			 under section 3602 of title 44, United States Code.
			4.PurposesThe purposes of this Act include the
			 following:
			(1)To establish an
			 advisory committee to issue nonbinding guidelines for all three branches of
			 Government regarding making public information available on the Internet, with
			 sufficient flexibility to adapt to changes in technology.
			(2)To empower the
			 E-Government Administrator to establish binding rules concerning making
			 publicly available Government information held by Executive agencies to be made
			 available on the Internet; and to empower independent regulatory agencies to do
			 the same.
			(3)To express the
			 sense of Congress that publicly available information held by the legislative
			 and judicial branches should be available on the Internet.
			(4)To encourage the
			 Government Printing Office to make all of its publications available on the
			 Internet in the formats most useful to the public, after having considered the
			 formats identified by the Public Online Information Advisory Committee.
			5.Findings of
			 CongressCongress finds the
			 following:
			(1)The Federal
			 Government holds a vast repository of public information. Throughout the
			 Nation’s history, the Government has attempted to make that information
			 available to the public, whether through the United States Postal Service, the
			 Federal Depository Library Program, the Presidential Library System, Agency
			 Reading Rooms, under the Freedom of Information Act, or by other means.
			 Providing this information to the general public is a public good: Informed
			 citizens are informed voters. However, even with these efforts, Government
			 information is too often hard to find, difficult to understand, expensive to
			 obtain in useful formats, and available in only a few locations.
			(2)The advent of the
			 Internet presents the opportunity for the Government to make information
			 readily available to many more Americans. The Internet is ubiquitous, turning
			 every computer into a portal to the world’s largest library. The Government has
			 made some efforts to take advantage of this new medium. As the public moves
			 online, the Government must do so as well.
			(3)In addition to the
			 traditional means of disseminating public information, the Federal Government
			 should make all of its public information available on the Internet. It should
			 do so in ways that take advantage of modern technology, that anticipate the
			 public’s needs, and that provide access to the greatest number of people. The
			 Government should strive to make its information available on the Internet in
			 real-time and in machine processable formats.
			(4)The creation of
			 this vast new information library will empower citizens to gain a better
			 understanding of how their Government functions and what it does in their name.
			 It will also give innovators new tools to build on this information and provide
			 better goods and services to the American people. Government services will be
			 provided more efficiently, saving the taxpayers money and allowing them to be
			 more involved in the lives of their communities.
			(5)Accomplishing
			 these goals requires significant coordination. It also requires the creation of
			 new authorities and responsibilities within the Government, and the
			 identification of appropriate technology standards.
			6.Establishment of
			 Public Online Information Advisory Committee
			(a)EstablishmentThere
			 is hereby established an advisory committee to be known as the Public
			 Online Information Advisory Committee (hereafter in this Act referred
			 to as the Advisory Committee).
			(b)PurposesThe purposes of the Advisory Committee are—
				(1)to coordinate and encourage the
			 Government’s efforts to make Government information from all three branches of
			 Government available on the Internet; and
				(2)to issue
			 nonbinding guidelines on how the Government should make public information
			 available on the Internet, and update those guidelines as appropriate.
				(c)Membership
				(1)In
			 generalThe Advisory Committee shall be composed of 19 members
			 (including the Chair), as follows:
					(A)Six members shall
			 be appointed by the E-Government Administrator.
					(B)Six members shall
			 be appointed by the Director of the Administrative Office of the Courts.
					(C)Three members
			 shall be appointed by the Chairman, in consultation with the Ranking Member, of
			 the Committee on Homeland Security and Governmental Affairs of the
			 Senate.
					(D)Three members
			 shall be appointed by the Chair, in consultation with the Ranking Member, of
			 the Committee on Oversight and Government Reform of the House of
			 Representatives.
					(E)The Chair shall be appointed by the
			 Administrator of General Services, after conferring with the E-Government
			 Administrator, the Director of the Administrative Office of the Courts, the
			 Chairman of the Committee on Homeland Security and Governmental Affairs of the
			 Senate, and the Chair of the Committee on Oversight and Government Reform of
			 the House of Representatives.
					(2)Vice
			 chairA Vice Chair shall be selected from among the members of
			 the Advisory Committee by the Chair.
				(3)Limitation on
			 Government employee membersNot more than six members of the
			 Advisory Committee may be Government employees.
				(4)Terms of
			 officeEach member of the Advisory Committee shall be appointed
			 for a renewable term of five years, except that one-third of the members
			 initially appointed shall be appointed for a three-year term, one-third of such
			 members shall be appointed for a four-year term, and one-third of such members
			 and the Chair shall be appointed for a five-year term.
				(5)Initial
			 appointmentsThe initial appointments of members of the Advisory
			 Committee shall be made not later than 90 days after the date of the enactment
			 of this Act.
				(6)MeetingsThe
			 Advisory Committee shall meet no fewer than six times per year.
				(d)Powers of
			 Advisory Committee
				(1)In
			 generalFrom time to time, the Advisory Committee shall examine
			 its legislative charter, structure, and funding, and shall make recommendations
			 to Congress, the President, and the Courts regarding how it could be
			 restructured to better accomplish its mission of making Government information
			 available to the public on the Internet. The recommendations shall be published
			 in print and on the Internet.
				(2)Specific
			 powersIn order to carry out its purposes, the Advisory Committee
			 is authorized to do the following:
					(A)Hold hearings.
					(B)Issue
			 recommendations to Congress.
					(C)Issue
			 recommendations to agencies.
					(D)Issue reports,
			 guidelines, and memoranda.
					(E)Articulate
			 guidelines on how the Government should make public records available on the
			 Internet, update those guidelines as appropriate, and inquire into Government
			 compliance with those guidelines.
					(F)Hold or host
			 conferences and symposia.
					(G)Enter into
			 cooperative agreements with outside experts to obtain relevant advice or
			 expertise, and oversee staff.
					(H)Establish
			 subcommittees.
					(I)Establish rules of
			 procedure.
					(3)Relationship to
			 FACAThe Advisory Committee
			 shall not be subject to the control of any advisory committee management
			 officer designated under section 8(b)(1) of the Federal Advisory Committee
			 Act.
				(e)Operations
				(1)Open Government
			 proceduresIn addition to the rules in the Federal Advisory
			 Committee Act (5 U.S.C. App.), in the interest of improving transparency, the
			 Advisory Committee shall adhere to the following rules that supplement and
			 modify such Act (in accordance with section 4(a) of such Act):
					(A)Subcommittees
			 shall have the same duties and obligations as the full committee as delineated
			 under sections 10 through 13 of such Act. Subcommittees shall similarly be
			 bound by the terms of this section.
					(B)All information
			 made available on the Internet shall be done so by state-of-the-art
			 methods.
					(C)Information
			 required to be made available on the Internet shall be done so in a timely
			 fashion.
					(D)Notice of all
			 meetings shall be available on the Advisory Committee’s website, with agendas
			 available on the Internet at least 3 days prior to any meeting.
					(E)All records
			 available for public copying under section 10 of the Act shall also be made
			 available on the website of the Advisory Committee.
					(F)The Advisory
			 Committee shall make available on the Internet and to any person, at no cost,
			 transcripts of Advisory Committee proceedings.
					(G)Videos recordings
			 of proceedings shall be made available on the Internet.
					(H)Documents
			 submitted to the Advisory Committee shall be made publicly available unless the
			 Advisory Committee determines that those materials would disclose matters
			 described in section 552(b) of title 5, United States Code.
					(I)The Advisory
			 Committee shall make publicly available the names and brief biographies of its
			 members.
					(J)All members of the
			 Advisory Committee shall file financial disclosure forms, which shall be made
			 available on the Advisory Committee website after redactions to remove
			 personally identifiable information, such as social security numbers.
					(K)All members of the
			 Advisory Committee shall have to state and publicly disclose conflicts of
			 interest. These statements must be updated whenever new conflicts arise or on
			 an annual basis, whichever is more frequent. These disclosures shall be placed
			 on the Internet.
					(2)Support
			 servicesThe General Services Administration shall be responsible
			 for providing all support services to the Advisory Committee, including
			 quarters and staff, and for requesting funds from Congress on behalf of the
			 Advisory Committee. Nothing in this section shall prevent the Advisory
			 Committee from communicating with Congress directly regarding funding or other
			 matters.
				(3)DurationThe
			 Advisory Committee is a continuing body and is not subject to termination as
			 provided in section 14 of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				(4)Application of
			 FACAExcept as otherwise provided in this section, the Federal
			 Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Committee.
				(f)ReportsThe
			 Advisory Committee shall issue a report on its activities every two years, or
			 as appropriate, whichever is more frequent.
			(g)AuthorizationThere
			 is authorized to be appropriated to the General Services Administration such
			 sums as may be necessary for the operations of the Advisory Committee.
			7.Executive branch
			 Internet publication mandate
			(a)Online
			 Publication Requirements
				(1)Free
			 availability
					(A)Except as provided
			 in subparagraph (B), the Government shall make public records available on the
			 Internet at no charge (including a charge for recovery of costs) to the
			 public.
					(B)Subparagraph (A)
			 shall not apply in the case of a charge imposed by Federal law before the date
			 of the enactment of this Act.
					(2)PermanencePublic
			 records shall be permanently available on the Internet.
				(3)Current
			 technologyCurrent information technology capabilities shall be
			 applied to the means by which records are made available on the Internet, and
			 the formats in which they are available.
				(4)Searchable
			 listEach agency shall publish on the Internet a comprehensive,
			 searchable, machine processable list of all records it makes publicly
			 available. With respect to those records, the list shall include at least the
			 following information:
					(A)Where the records
			 can be found.
					(B)Whether the
			 records are available to the public at no cost or for a fee (and the amount of
			 the fee, if applicable).
					(C)Brief descriptions
			 of the records.
					(b)Rulemaking
			 Authority
				(1)In
			 generalNothing in the grant
			 of authority in this subsection shall be construed to limit the Government's
			 obligation to make records publicly available as required by law.
				(2)Executive
			 Agencies
					(A)The Director of the Office of Management
			 and Budget shall delegate to the E-Government Administrator the authority to
			 administer all functions under this section, except that any such delegation
			 shall not relieve the Director of responsibility for the administration of such
			 functions.
					(B)The E-Government
			 Administrator, after consulting with the Office of Information and Regulatory
			 Policy, shall promulgate such regulations as are necessary to ensure that all
			 public records held by Executive agencies are available on the Internet in the
			 formats and by the means the E-Government Administrator designates. In
			 promulgating the regulations, the E-Government Administrator shall consider the
			 guidelines issued by the Public Online Information Advisory Committee.
					(C)In the regulations
			 promulgated under subparagraph (B), the E-Government Administrator shall
			 include—
						(i)rules on how
			 Executive agencies shall publish records on the Internet, including the format
			 and timeframe; and
						(ii)procedures
			 through which Executive agencies may object to placing public records on the
			 Internet, in accordance with the exceptions under paragraph (4), and a method
			 by which the objections can be reviewed.
						(D)The regulations
			 promulgated under subparagraph (B) shall not preclude Executive agencies from
			 making additional records available on the Internet beyond those required by
			 the regulations, or in additional formats beyond those required by the
			 regulations, or on a more rapid timeframe than required by the regulations. In
			 addition, each Executive agency head shall designate a person within the agency
			 responsible for Internet publication of public records.
					(E)The Director of
			 the Office of Management and Budget shall ensure that the E-Government
			 Administrator has adequate staff and resources to properly fulfill all the
			 Administrator’s functions under this Act.
					(3)Independent
			 Regulatory Agencies
					(A)A Chief Information Officer of an
			 independent regulatory agency (hereafter in this section referred to as a
			 CIO) or an official designated by the head of an independent
			 regulatory agency shall promulgate such regulations as are necessary to ensure
			 that public records are available on the Internet in the formats and by the
			 means the CIO designates. In promulgating the regulations, the CIO or other
			 official shall consider the guidelines issued by the Public Online Information
			 Advisory Committee, as well as regulations promulgated by the E-Government
			 Administrator under paragraph (1).
					(B)The regulations
			 promulgated under subparagraph (A) shall not preclude the heads of offices
			 within an independent regulatory agency from making additional records
			 available on the Internet beyond those required by the regulations, or in
			 additional formats beyond those required by the regulations, or on a more rapid
			 timeframe than required by the regulations.
					(C)The head of the independent regulatory
			 agency shall ensure that the CIO or the official designated by the head of the
			 independent regulatory agency has adequate staff and resources to properly
			 fulfill all of the CIO’s functions under this Act.
					(4)Exceptions
					(A)In
			 generalThe regulations promulgated under this subsection may
			 contain exceptions, in accordance with this paragraph, to the requirement that
			 all public records be made available on the Internet.
					(B)Scope of
			 exceptionsThe exceptions may
			 be no broader than the exceptions recognized under section 552 of title 5,
			 United States Code (popularly referred to as the Freedom of Information
			 Act).
					(C)Additional
			 exceptions by requestIn
			 addition to the exceptions provided under subparagraph (B), the regulations
			 shall provide for the E-Government Administrator or, in the case of an
			 independent regulatory agency, the CIO or official designated by the head of
			 the agency, to grant narrow case-by-case exceptions to the Internet publication
			 requirement if an agency requests an exception and the agency demonstrates
			 that—
						(i)there is a clear
			 and convincing reason for the record to not be made available on the Internet;
			 and
						(ii)on balance, the
			 harm cause by disclosure significantly outweighs the public’s interest in
			 having the record available on the Internet.
						(D)Availability of
			 segregable portionsIf the
			 E-Government Administrator, CIO, or official designated by the head of an
			 independent regulatory agency approves a request for an exception with respect
			 to a public record under subparagraph (C), any reasonably segregable portion of
			 the public record shall be made available on the Internet in a timely fashion
			 after deletion of the portions that are subject to the exception. The amount of
			 information deleted shall be indicated on the portion of the record that is
			 made available on the Internet, unless including that indication would
			 significantly harm the interest protected by the exception. If technically
			 feasible, the amount of the information deleted shall be indicated at the place
			 in the record where such deletion is made.
					(E)Disclosure of
			 withheld recordsThe
			 E-Government Administrator, CIO, or official designated by the head of an
			 independent regulatory agency shall maintain a list of records not made
			 available on the Internet by reason of an exception under subparagraph (C) and
			 publish such list on the Internet, excluding any records the identification of
			 which would significantly harm the interest protected by the exception.
					(5)PublicationRegulations promulgated under this
			 subsection shall be published in the Federal Register and on the relevant
			 agency website.
				(6)ApplicabilityRegulations
			 promulgated under this subsection shall apply only to public records generated,
			 updated, or released after the date of the enactment of this Act.
				(7)Effective
			 dateRegulations promulgated under this subsection shall take
			 effect no sooner than 3 years after the date of the enactment of this Act.
				(c)Reports to
			 CongressAt least once every
			 four years, the E-Government Administrator and each independent regulatory
			 agency CIO shall review the exceptions provided under subsection (b)(4) to
			 making public records available on the Internet and, if warranted, make
			 recommendations to the President and to Congress regarding whether Federal law
			 should be changed. The report shall be made publicly available, including being
			 published on the Internet.
			(d)Inspector
			 general reviewsThe Inspector General of each agency shall
			 conduct periodic reviews regarding agency compliance with Internet publication
			 requirements, no less often than once every four years. The reviews shall be
			 published on the Internet.
			(e)Enforcement of
			 Public Access by Private Individuals or Organizations
				(1)RequestsPrivate individuals or organizations may
			 request that an Executive agency place public records on the Internet,
			 including the comprehensive searchable list of publicly available records
			 referred to in section 7(a)(4), in accordance with Federal regulations. An
			 agency has 30 days to respond to the request in writing or to place the record
			 on the Internet. If an agency denies the request in whole or in part, the
			 private individual or organization may file a complaint in Federal
			 court.
				(2)Jurisdiction(A)On complaint, the
			 district court of the United States in the district in which the complainant
			 resides, or has his principal place of business, or in which the agency records
			 are situated, or in the District of Columbia, has jurisdiction to enjoin the
			 agency from refusing to publish agency records on the Internet, or refusing to
			 publish it in an appropriate format, and to order the Internet online
			 publication of any agency records improperly withheld. In such a case the court
			 shall determine the matter de novo, and may examine the contents of such agency
			 records in camera to determine whether such records or any part thereof shall
			 be withheld under any of the exceptions provided under subsection (b)(4), and
			 the burden is on the agency to sustain its action.
					(B)Notwithstanding any other provision of
			 law, the defendant shall serve an answer or otherwise plead to any complaint
			 made under this subsection within 30 days after service upon the defendant of
			 the pleading in which such complaint is made, unless the court otherwise
			 directs for good cause shown.
					(3)Attorney
			 feesThe court may assess against the United States reasonable
			 attorney fees and other litigation costs reasonably incurred in any case under
			 this subsection in which the complainant has substantially prevailed.
				(4)Special
			 CounselWhenever the court orders the production of any agency
			 records improperly withheld from the complainant and assesses against the
			 United States reasonable attorney fees, litigation costs, and interest, and the
			 court additionally issues a written finding that the circumstances surrounding
			 the withholding raise questions whether agency personnel acted arbitrarily or
			 capriciously with respect to the withholding, a Special Counsel shall promptly
			 initiate a proceeding to determine whether disciplinary action is warranted
			 against the officer or employee who was primarily responsible for the
			 withholding. A Special Counsel, after investigation and consideration of the
			 evidence submitted, shall submit his findings and recommendations to the
			 administrative authority of the agency concerned and shall send copies of the
			 findings and recommendations to the officer or employee or his representative.
			 The administrative authority shall take the corrective action that the Special
			 Counsel recommends.
				(5)ContemptIn
			 the event of noncompliance with the order of the court, the district court may
			 punish for contempt the responsible employee, and in the case of a uniformed
			 service, the responsible member.
				8.Legislative and
			 judicial informationIt is the
			 sense of Congress that judicial and legislative agencies (within the meaning of
			 section 3701 of title 31, United States Code) should adopt or adapt the
			 recommendations of the Advisory Committee for their own use. In addition,
			 judicial and legislative agencies are encouraged to consider the guidelines
			 issued by the Public Online Information Advisory Committee and the regulations
			 promulgated by the E-Government Administrator.
		9.Government
			 Printing OfficeIt is the
			 sense of Congress that the Government Printing Office should make all of its
			 publications permanently available on the Internet in a multiplicity of formats
			 that best meet the needs of the public. In doing so, the Government Printing
			 Office is strongly encouraged to consider the recommendations of the Public
			 Online Information Advisory Committee and the E-Government
			 Administrator.
		
